Citation Nr: 0614771	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-40 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for rotoscoliosis with 
transitional vertebra at lumbosacral joint, and, if so, 
whether the claim to reopen should be granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty January 1952 through 
January 1954.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In an October 2004 statement of the case, the RO apparently 
found that new and material evidence had been submitted, and 
reopened the veteran's claim.  Although the RO reopened the 
appellant's claim, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown 83 F.3d 1380 (Fed. 
Cir. 1996).  Insofar as the veteran's claim has been 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


FINDINGS OF FACT

1.  An unappealed rating decision in January 2003 denied 
reopening a claim for entitlement to service connection for a 
back disorder because the veteran had not submitted new and 
material evidence.

2.  Evidence received since the January 2003 decision is not 
cumulative of the evidence previously in the record and is 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating 
the claim.

3.  The veteran's congenital spine condition was not 
aggravated by active duty.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(West 2005).

2.  Rotoscoliosis with transitional vertebra at lumbosacral 
joint was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Since the previous, final claim in this decision has been 
reopened, the Board need not address whether the notice 
requirements for new and material evidence, as outlined in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), have been meet.

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in April 2003 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The Board further notes that all available service medical 
records have been obtained as well as various medical records 
from private physicians.  Also of record is a VA orthopedic 
examination report.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any outstanding 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
diseases, or other "infirmities" that are noted on their 
service entrance physical examination.  For those disorders 
that preexisted service and were worsened or "aggravated" 
during such service, a veteran may obtain service connection.  
38 U.S.C.A. § 1110, 1111, 1153.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Furthermore, the court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).




History and Analysis

The Claim to Reopen:

The veteran originally submitted a claim for service 
connection for a back disability in February 1970.  Service 
connection was denied by the RO in April 1970.  The denial 
was affirmed by the Board in October 1970.  

By a rating decision in January 2003, the RO denied the 
veteran's claim to reopen.  The veteran did not submit a 
notice of disagreement nor did he appeal this decision.  
Therefore, the January 2003 decision is a final decision.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the January 2003 final 
decision included the veteran's service medical records.  The 
available medical records indicate that the veteran 
complained of low back pain once during service.  X-rays 
taken during service revealed a transitional type vertebra in 
the lumbosacral joint with apparent effusion between the L-5, 
S-1 on the left.  On separation examination, there is no 
reference to any abnormalities of the back.  

Also of record in January 2003, was a December 2002 VA 
examination report.  The VA examination report noted 
spondylosis and degenerative arthritis of the spine.  X-rays 
dated December 2002 reveal dextroscoliosis of the lumbar 
spine with a transitional vertebral body at the L5-S1 level.  
Finally, there were numerous private medical records 
pertaining to the current condition of the veteran's back 
disorder.

The record also included statements from the veteran 
indicating that he was born with a vertebral fusion in the 
spine, which was discovered after he experienced a back 
strain at the age of 16.  The veteran submitted a statement 
contending that he indicated his condition to the physician 
conducting his examination on entry into service, but that it 
was not noted on his induction report.  The veteran further 
contended that his back condition was a disqualifying 
condition and that he never should have been accepted into 
active military service.  Moreover, the veteran submitted a 
three-page statement detailing a "top secret" mission for 
the CIA in 1953, during which, he contends, he sustained an 
injury to his back which aggravated his preexisting 
condition.  However, while the veteran submitted records 
confirming his employment by the CIA, there are no medical 
records indicating any injury to the veteran during service.     

In April 2003, the veteran submitted a request to reopen his 
claim for entitlement to service connection for a low back 
disorder on the basis that his preexisting back disorder was 
aggravated by service.  

The evidence submitted subsequent to the January 2003 final 
decision includes an additional medical opinion, dated August 
2004, from the veteran's private treating physician, Dr. 
S.M.C.  This new, private medical opinion reflects: 1) it is 
likely that the veteran's preexisting condition was 
aggravated by his service in the infantry from 1952 to 1954; 
and 2) that active military service could not possibly have 
been good for his back condition and in all probability 
injuries sustained in the army could have made his back 
condition worse than it would have been during the normal 
progression of degenerative spinal arthritis.  This 
additional opinion was not available to the RO prior to the 
January 2003 final decision in which the RO cited failure to 
show a permanent aggravation of a the veteran's preexisting 
back condition due to active military service.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a back disorder.

De Novo Review:

The veteran contends that his congenital rotoscoliosis with 
transitional vertebra of the lumbosacral joint was aggravated 
as a result of his active duty.

The veteran's physical examination upon entrance noted a 
normal spine.  Furthermore, the veteran's physical 
examination upon separation noted a normal spine upon 
discharge.  Review of the service medical records reveals 
treatment for back pain at the right sacroiliac joint in 
February 1953.  There is no other indication of treatment for 
a back disability or injury to the back in the service 
medical records.  

While, the veteran's back disorder was not noted on the 
service entrance examination and therefore the presumption of 
soundness applies, the private medical records submitted by 
the veteran clearly and unmistakably support the veteran's 
contention that he had a congenital back disorder prior to 
service.  Dr. P.B., in a January 1979 opinion, offers a 
diagnosis, of lumbar spondylosis with hypertrophic changes, 
L4-5, congenital fusion, lateral mass, L5 to sacrum.  In May 
1980, Dr. A.T., diagnosed the veteran with chronic 
lumbosacral strain on the basis of rotoscoliosis and 
congenital lumbarsacral vertebral malformation.  In a July 
2002 medical opinion, Dr. S.M.C., concurred with Dr. P.B.'s 
diagnosis of lumbar spondylosis with hypertrophic changes, 
L4-5, congenital fusion, lateral mass, L5 to sacrum.  In 
December 2003, Dr. M.A.T., noted that review of the veteran's 
record suggested that veteran's back condition was not 
spondylolisthesis but rather a congenital fusion of the 
vertebra, and that such degenerative changes were compatible 
with said original diagnosis of congenital stenosis.  
Finally, in his August 2004 opinion, Dr. S.M.C., noted that 
the veteran was born with curvature of the spine that 
developed into a condition of degenerative spinal arthritis 
with fusion of the L5-S1 vertebrae.  Therefore, the veteran's 
private medical records provide clear and unmistakable 
evidence that the veteran's back condition is congenital.  

However, upon close review of the available medical records 
and the competent lay statements of record, the Board notes 
that the evidence is insufficient to support a finding of 
aggravation of the veteran's preexisting rotoscoliosis.  The 
veteran's service medical records only indicate one instance 
of a "temporary flare-up" during service.  While the 
veteran reports occasional sick-time for back strain during 
his military service until he was allegedly injured in 1953 
while on a "top secret" mission, there is no record of such 
an injury in the veteran's service medical records.  
Furthermore, there is no evidence that the veteran received 
treatment for, or complained of, any back pain for nine years 
following his discharge from service.  The court has held 
that intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Rather the underlying condition must have worsened. See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

While the veteran submitted a report from Dr. S.M.C., dated 
August 2004, stating that it is likely that the veteran's 
preexisting spinal condition was aggravated by his active 
service, and that injuries sustained during active service 
could have made his back condition worse, there is no 
indication that this physician reviewed the veteran's service 
medical records or the post service medical records.  
Further, there is no evidence in the service medical records 
that the veteran experienced an injury to the back during 
service.  Evidence that is simply the information recorded by 
the medical examiner from the veteran, unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence." See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical 
report dated December 2003 by Dr. M.A.T., stated that the 
veteran's current back disability is probably normal sequela 
of somebody with or without service.  The doctor pointed out 
that there are no x-rays or any other documentation of an 
injury to the spine during service.  

Accordingly, the Board finds the opinion of Dr. M.A.T., and 
the contemporary medical records, which do not show that the 
veteran's preexisting back disability increased in severity 
during service, and do not show any complaint of back 
disability for nine years following discharge from service, 
carry more weight than Dr. S.M.C.'s opinion.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
the record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his rotoscoliosis was aggravated by service.  


Accordingly, service connection for rotoscoliosis with 
transitional vertebra at the lumbosacral joint is denied.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for aggravation of 
rotoscoliosis with transitional vertebra at the lumbosacral 
joint is granted.

Entitlement to service connection for rotoscoliosis with 
transitional vertebra at the lumbosacral joint is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


